Honorable Henry Wade       Opinion No. C-82
District Attorney
Dallas County              Re:     Whether a non-lawyer employee
Records Building                   of a corporation may legally
Dallas, Texas                      Pile a petition In a small
                                   claims court In behalf of
Dear Mr. Wade:                     the corporation.
       The question posed by your opinion request Is as
follows:
            "There presently exists in Dallas
       County a division of opinions among the
       Justices of the Peace as to the legality
       of a corporation filing cases In the
       Small Claims Courts through the use of
       non-lawyer employees. . . .
            I,. . .

            "By way of example, we respectfully
       submit the following factual situation.
            "An incorporated department store,
       public utility, etc. desires to file a
       petition lnlhe Small Claims Court. A non-
       attorney employee with knowledge of the
       facts involved goes to the .Justlce Court
       and fills in the blanks of a form petltl-
       tlon as the same Is set forth in said Art.
       2460a (Small Claims Act). He signs the
       petition In behalf of the employer corpo-
       ration and subscribes and swears to the
       same before the Judge of the Court. Such
       acts constitute the limit of his duties
       other than appearing as a witness when
       called upon to do so by a licensed at-
       torney, or by the Court under the authorl-
       ty of Section 9, Art. dk60a, V.C.S."
       Section 4 of Article 246oa,   Vernon's Civil Stat-
utes, reads In part:

                           -401-
  Hon. Henry Wade, page 2 (C-82)

              "Actions shall be commenced under the
         provisions of this Act whenever the claimant,
         or the personal representative of a deceased
         clalmant,~appears before the judge of the
         Small Claims Court and files a statement of
         his claim under oath. . . .' (Emphasis adp-
         ed).
         Section 4 of Article 2460a speclflcally provides
  that the claimant shall appear before the judge of the
  court and file a written statement under oath. Therefore
  In the case of a corporation, the representative or agent
  of the corporate claimant would have to appear and file
  the sworn statement in order to commence an action. If
  the employee who files a claim la empowered~to act for
  the corporation, he should,have personal knowledge of the
  facts In order to make the affidavit, but whether he Is an
  attorney would have no bearing on his authority to file the
  claim. The purpose of the act was to provide a manner in
  which small claims could be collected at a mlnlm~ of ex-
  pense and without the necessity of retaining an attorney.
. It is the opinion of this office that a non-lawyer employee
  of a corporation may legally file a petition in the small
  claims court In behalf of the corporation.
                          SlJMMARY
              A non-lawyer employee of a corporation
         who is empowered to act for the corporation
         may legally file a claim In the.small claims
         court in behalf of the corporation.

                           Yours very   truly,
                           WAQGONRR CARR
                           Attorney oeneral


                                Jack 0. Norwood
                                Assistant
  JGN:wb:ms




                           .-402-
-   .




        Hon. Henry Wade, page 3 (C-82     )


        APPROVED:
        OPINION COMMI'ITEE
        W. V. Geppert, Chairman
        Sonny Davis
        Gordon Zuber
        Edward Moffett
        V. F. Taylor
        APPROVED FOR THE ATTORNEY GENERAL
        By: Stanton Stone




                                        -403-